                                                   Case 8:15-cv-02034-JVS-JCG Document 1021 Filed 07/13/20 Page 1 of 25 Page ID
                                                                                    #:70418


                                                          1   CALLAHAN & BLAINE, APLC
                                                              Edward Susolik (SBN 151081)
                                                          2   Esusolik@callahan-law.com
                                                              David J. Darnell (SBN 210166)
                                                          3   Ddarnell@callahan-law.com
                                                              James M. Sabovich (SBN 218488)
                                                          4   jsabovich@callahan-law.com
                                                              3 Hutton Centre Drive, Ninth Floor
                                                          5   Santa Ana, California 92707
                                                              Telephone: (714) 241-4444
                                                          6   Facsimile: (714) 241-4445
                                                          7   Attorneys for Defendants and Counterclaimants
                                                              NEWPORT TRIAL GROUP and SCOTT J. FERRELL
                                                          8

                                                          9                       UNITED STATES DISTRICT COURT
                                                         10                     CENTRAL DISTRICT OF CALIFORNIA
                                                         11                                  SOUTHERN DIVISION
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12   NATURAL IMMUNOGENICS                      CASE NO. 8:15-cv-02034-JVS-JCG
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707




                                                              CORP., a Florida corporation,             JAMS NO. 1220055347
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13
                                                                                Plaintiff,              CONSOLIDATED REPLY IN
                                                         14                                             SUPPORT OF MOTION FOR
                                                                    v.                                  LEAVE TO CONDUCT
                                                         15                                             DISCOVERY AND TO DESIGNATE
                                                              NEWPORT TRIAL GROUP, et al.,              AN ADDITIONAL EXPERT
                                                         16                                             REGARDING NEW
                                                                                Defendants.             ALLEGATIONS
                                                         17

                                                         18   AND ALL RELATED ACTIONS                   Special Master: Hon. Rosalyn Chapman
                                                                                                        Judge:          Hon. James V. Selna
                                                         19
                                                                                                        Hearing Date: July 27, 2020
                                                         20                                             Hearing Time: 1:30 p.m.
                                                                                                        Courtroom:    10C
                                                         21
                                                                                                        Complaint Filed: December 7, 2015
                                                         22                                             Trial Date:      November 3, 2020
                                                         23

                                                         24

                                                         25

                                                         26

                                                         27

                                                         28

                                                                     OMNIBUS REPLY IN SUPPORT OF MOTION FOR LEAVE TO CONDUCT DISCOVERY
                                                                                     AND TO DESIGNATE ADDITIONAL EXPERT
                                                   Case 8:15-cv-02034-JVS-JCG Document 1021 Filed 07/13/20 Page 2 of 25 Page ID
                                                                                    #:70419


                                                          1                                            TABLE OF CONTENTS

                                                          2                                                                                                                          Page
                                                          3   I.     INTRODUCTION ........................................................................................... 1
                                                          4   II.    ARGUMENT .................................................................................................. 3
                                                          5
                                                                     A.       NIC’S Strataluz Allegations Present Good Cause For Limited
                                                          6                   Discovery And Expert Evidence........................................................... 3
                                                          7                   1.       NTG Did Specify The Discovery It Seeks ................................. 5
                                                          8
                                                                              2.       NTG Did Not Unreasonably Delay In Seeking Discovery
                                                          9                            Of New Allegations .................................................................... 8
                                                         10          B.       NIC’s Argument That NTG Must Satisfy Rule 6 Is Without
                                                         11                   Merit ...................................................................................................... 9
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12                   1.        Prejudice To The Counter-Defendants ..................................... 10
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13                   2.       The Length Of The Delay And Its Potential Impact On
                                                         14                            Judicial Proceedings ................................................................. 11
                                                         15                   3.       The Reason For The Delay ....................................................... 11
                                                         16
                                                                              4.       Whether The Moving Party's Conduct Was In Good Faith ..... 12
                                                         17
                                                                     C.       Counter-Defendants’ Proportionality Argument Under Rule
                                                         18                   26(b)(1) Fails Because NIC’s Complaint Tolled The Statute Of
                                                         19                   Limitations .......................................................................................... 13

                                                         20          D.       Counter-Defendants’ Request For A Rule 16 Conference Is
                                                                              Unnecessary ........................................................................................ 15
                                                         21

                                                         22          E.       Alternatively, Counter-Defendants May File Their Own Motion
                                                                              For Leave If They So Wish ................................................................. 16
                                                         23
                                                                     F.       NTG Should Be Allowed To Designate A Single Additional
                                                         24
                                                                              Expert .................................................................................................. 18
                                                         25
                                                                     G.       Counter-Defendants’ Argument That NTG Should Be Allowed
                                                         26                   Only Limited Discovery Regarding The Counterclaim Is Beside
                                                         27                   The Point Since That Is All That NTG Is Requesting ........................ 19

                                                         28   III.   CONCLUSION ............................................................................................. 19
                                                                                                                       -i-
                                                                      OMNIBUS REPLY IN SUPPORT OF MOTION FOR LEAVE TO CONDUCT DISCOVERY
                                                                                      AND TO DESIGNATE ADDITIONAL EXPERT
                                                   Case 8:15-cv-02034-JVS-JCG Document 1021 Filed 07/13/20 Page 3 of 25 Page ID
                                                                                    #:70420


                                                          1                                           TABLE OF AUTHORITIES

                                                          2                                                                                                                      Pages
                                                          3    Cases
                                                          4 City of Pomona v. SQM N. Am. Corp.,
                                                          5    866 F.3d 1060 (9th Cir. 2017) ............................................................................ 3, 4
                                                          6 Ezell v. City of Chicago,
                                                          7
                                                               No. 10 C 5135, 2013 WL 657659 (N.D. Ill. Feb. 22, 2013) .................................. 2

                                                          8    Hickman v. Taylor,
                                                                  329 U.S. 495 (1947) ............................................................................................. 12
                                                          9

                                                         10
                                                               Matrix Motor Co. v. Toyota Jidosha Kabushiki Kaisha,
                                                                 218 F.R.D. 667 (C.D. Cal. 2003) ..................................................................... 9, 10
                                                         11
                                                               Mattel, Inc. v. MGA Entm’t, Inc.,
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE




                                                                 705 F.3d 1108 (9th Cir. 2013) ........................................................................ 14, 15
                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13
                                                            MH Pillars Ltd. v. Realini,
                                                         14   No. 15-CV-01383-PJH, 2018 WL 1184847 (N.D. Cal. Mar. 7, 2018) ................ 14
                                                         15
                                                            Mireles v. Paragon Sys., Inc.,
                                                         16   No 13-CV-122, 2014 WL 575713 (S.D. Cal. 2016) ............................................ 10
                                                         17 Nat’l Corp. Tax Credit Funds III, IV, VI, VII v. Potashnik,
                                                         18   No. CV 07-3528 PSG (FMOX), 2009 WL 4049396 (C.D. Cal. Nov.
                                                              19, 2009) ............................................................................................................. 5, 6
                                                         19
                                                               National Union Fire Ins. Co. of Pittsburgh v. Westport Ins. Co.,
                                                         20
                                                                 No. 10 C 6096, 2012 WL 698540 (N.D.Ill. Feb.29, 2012) .................................... 8
                                                         21
                                                               Nelson v. Adams USA, Inc.,
                                                         22       529 U.S. 460 (2000) ............................................................................................... 1
                                                         23
                                                            Oracle Am., Inc. v. Terix Computer Co., Inc.,
                                                         24   No. 13-cv-03385-PSG, 2014 WL 5847532 (N.D. Cal. Nov. 7, 2014)................. 14
                                                         25 Orange Cty. Health Care Agency v. Dodge,
                                                         26   793 F. Supp. 2d 1121 (C.D. Cal. 2011) ................................................................ 13

                                                         27    In re Pegasus Gold Corp.,
                                                                   394 F.3d 1189 (9th Cir. 2005) .............................................................................. 15
                                                         28
                                                                                                                        - ii -
                                                                         OMNIBUS REPLY IN SUPPORT OF MOTION FOR LEAVE TO CONDUCT DISCOVERY
                                                                                         AND TO DESIGNATE ADDITIONAL EXPERT
                                                   Case 8:15-cv-02034-JVS-JCG Document 1021 Filed 07/13/20 Page 4 of 25 Page ID
                                                                                    #:70421


                                                          1                                            TABLE OF AUTHORITIES
                                                                                                           (CONTINUED)
                                                          2                                                                                                                        Pages
                                                          3 Pincay v. Andrews,
                                                          4
                                                               389 F.3d 853 (9th Cir.2004) ................................................................................. 10

                                                          5 Pioneer Investment Services Co. v. Brunswick Associates Limited
                                                               Partnership,
                                                          6    507 U.S. 380, 113 S.Ct. 1489, 123 L.Ed.2d 74 (1993) ........................................ 10
                                                          7
                                                            Turkish State Rys. Admin. v. Vulcan Iron Works,
                                                          8    153 F. Supp. 616 (M.D. Pa. 1957) ....................................................................... 12
                                                          9 United States v. Sierra Pac. Indus.,
                                                         10   F. Supp. 3d 948 (E.D. Cal. 2015) ........................................................................... 1
                                                         11 Yates v. Washoe Cty. Sch. Dist.,
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12
                                                               No. 07-cv-00200-LRH-RJJ, 2007 WL 3256576 (D. Nev. Oct. 31,
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707




                                                               2007) ..................................................................................................................... 13
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13
                                                            Youngevity Int’l, Corp. v. Smith,
                                                         14
                                                              No. 16-CV-704 BTM (JLB), 2017 WL 6730078 (S.D. Cal. Dec. 29,
                                                         15   2017) ......................................................................................................... 1, 2, 8, 13
                                                         16
                                                               Rules
                                                         17

                                                         18    Fed. R. Civ. P. 6(b)(1)(B) .......................................................................................... 10

                                                         19    Fed. R. Civ. P. 13(a)(1)(A) ........................................................................................ 14
                                                         20
                                                               Other Authorities
                                                         21

                                                         22    6 Charles Alan Wright & Arthur R. Miller, Federal Practice and
                                                                  Procedure § 1419 (3d ed. 1998) ........................................................................... 14
                                                         23

                                                         24

                                                         25

                                                         26

                                                         27

                                                         28
                                                                                                                        - iii -
                                                                          OMNIBUS REPLY IN SUPPORT OF MOTION FOR LEAVE TO CONDUCT DISCOVERY
                                                                                          AND TO DESIGNATE ADDITIONAL EXPERT
                                                   Case 8:15-cv-02034-JVS-JCG Document 1021 Filed 07/13/20 Page 5 of 25 Page ID
                                                                                    #:70422


                                                          1          Defendants and Counterclaimants Newport Trial Group and Scott Ferrell
                                                          2   (collectively “NTG”) respectfully submit this Consolidated Reply in support of their
                                                          3   Motion For Leave to Conduct Limited Discovery and to Designate an Additional
                                                          4   Expert Regarding New Allegations (the “Motion”).
                                                          5   I.     INTRODUCTION
                                                          6          NTG’s position is simple: Limited discovery should be allowed in order to
                                                          7   evaluate the over 60 new substantive paragraphs in Natural Immunogenics, Inc.’s
                                                          8   (“NIC”) Fourth Amended Complaint and the recently filed First Amended
                                                          9   Counterclaim. As counter-defendants NIC, Benjamin Quinto, Theo Quinto, Emord,
                                                         10   Peter Arhangelsky, Charlotte Carlberg, Jim Buc, and Maryann Buc (collectively
                                                         11   “Counter-Defendants”) themselves argue, due process requires that litigants be
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12   allowed “. . .a full and fair opportunity to conduct discovery, prepare a defense, and
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13   ready themselves for trial.” (Dkt. 1018 at 7 citing United States v. Sierra Pac.
                                                         14   Indus., F. Supp. 3d 948, 958 (E.D. Cal. 2015), aff’d sub nom. United States v. Sierra
                                                         15   Pac. Indus., Inc., 862 F.3d 1157 (9th Cir. 2017) (“The Supreme Court has explained
                                                         16   that ‘[t]he Federal Rules of Civil Procedure are designed to further the due process
                                                         17   of law that the Constitution guarantees.’”) (quoting Nelson v. Adams USA, Inc., 529
                                                         18   U.S. 460, 465 (2000)). Indeed, counter-defendants Emord and Peter Arhangelsky
                                                         19   specifically understand the need to modify a pretrial scheduling order and conduct
                                                         20   discovery when faced with a Fourth Amended Complaint adding new Lanham Act
                                                         21   claims. In Youngevity Int'l, Corp. v. Smith, No. 16-CV-704 BTM (JLB), 2017 WL
                                                         22   6730078 (S.D. Cal. Dec. 29, 2017), Magistrate Judge Burkhardt granted a motion
                                                         23   presented by Emord for leave under strikingly similar circumstances, finding that
                                                         24   their client:
                                                         25             • “[D]id not have an obligation to conduct discovery on its proposed
                                                         26                   claims before it was granted leave to file the FAC.” Id. at *6.
                                                         27             • “[W]as not required to expend the resources to fully conduct discovery
                                                         28                   on these allegations before it was granted leave to file its FAC” since
                                                                                                         -1-
                                                                      OMNIBUS REPLY IN SUPPORT OF MOTION FOR LEAVE TO CONDUCT DISCOVERY
                                                                                      AND TO DESIGNATE ADDITIONAL EXPERT
                                                   Case 8:15-cv-02034-JVS-JCG Document 1021 Filed 07/13/20 Page 6 of 25 Page ID
                                                                                    #:70423


                                                          1                “Rule 26(b) provides that parties may obtain discovery on matters
                                                          2                relevant to any party’s claim or defense.” Id. at *6-7.
                                                          3             • Then only once a claim was filed was there an “obligation to incur the
                                                          4                cost of conducting discovery” to support or defend against it. Id.
                                                          5             • And “was not obligated to incur the cost” of expert analysis before filed
                                                          6                claims were actually in the case. Id. at *9.
                                                          7         Here, NTG has litigated its defense for several years relying not only on the
                                                          8   operative pleadings, but NIC’s own statement that prior Strataluz-related discovery
                                                          9   was not an attempt to expand the allegations in this case. (See e.g. Dkts. 414 at 4;
                                                         10   392 at 11-12.) Now that NIC has filed the Fourth Amended Complaint and
                                                         11   redefined the alleged RICO enterprise to include Lanham Act based allegations,
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12   NTG must be provided an opportunity to re-evaluate its approach to discovery and
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13   defenses. Ezell v. City of Chicago, No. 10 C 5135, 2013 WL 657659, at *6 (N.D.
                                                         14   Ill. Feb. 22, 2013).
                                                         15         NIC and Counter-Defendants offer no meaningful arguments to the contrary.
                                                         16   They are unable to cite any case denying discovery under remotely similar
                                                         17   circumstances. As seen in the Motion, cases are universal in permitting discovery of
                                                         18   new allegations. NIC’s claim that NTG has failed to specify the discovery it seeks
                                                         19   is without merit as NTG has expressly limited that discovery to new allegations in
                                                         20   the Fourth Amended Complaint or Counterclaim. Similarly, NTG did not delay in
                                                         21   seeking discovery. Counter-Defendants’ arguments are predominately beside the
                                                         22   point. They argue that NTG should be allowed “limited” discovery regarding the
                                                         23   Counterclaim, but that is all NTG seeks. They rather paradoxically claim a need for
                                                         24   expansive 16- to 20-month discovery in defense, but, if that is the case, they are free
                                                         25   to bring their own motion for leave. Finally, neither NIC nor Counter-Defendants
                                                         26   have any meaningful arguments against the designation of a single additional expert.
                                                         27         Accordingly, the Motion should be granted.
                                                         28
                                                                                                      -2-
                                                                     OMNIBUS REPLY IN SUPPORT OF MOTION FOR LEAVE TO CONDUCT DISCOVERY
                                                                                     AND TO DESIGNATE ADDITIONAL EXPERT
                                                   Case 8:15-cv-02034-JVS-JCG Document 1021 Filed 07/13/20 Page 7 of 25 Page ID
                                                                                    #:70424


                                                          1   II.   ARGUMENT
                                                          2         A.     NIC’S Strataluz Allegations Present Good Cause For Limited
                                                          3                Discovery And Expert Evidence
                                                          4         The fundamental, all-encompassing flaw with the oppositions is hypocrisy.
                                                          5   Both NIC and NTG have made new allegations: NIC via its Fourth Amended
                                                          6   Complaint and NTG through its Counterclaim. The difference between NTG and
                                                          7   NIC, for purposes of this Motion, is that NTG appreciates that new allegations
                                                          8   entitle any party to discovery regarding those new allegations whereas NIC contends
                                                          9   that such allegations only entitle it to discovery.
                                                         10         As seen in the Motion, NIC’s Fourth Amended Complaint fundamentally
                                                         11   changed the scope of discovery by alleging an entirely new RICO enterprise in a
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12   new area. (Dkt. 1013-1 at 14-16.) From December 2015 until NIC filed its Fourth
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13   Amended Complaint on June 18, 2020, NTG was defending against a lawsuit
                                                         14   alleging a “false advertising scheme” and “alleged wiretapping scheme,” each with
                                                         15   four predicate cases. (Dkt. 788 at 2.) Through the Fourth Amended Complaint, not
                                                         16   only did NIC add new predicate acts that have never been part of its claims for those
                                                         17   alleged “schemes,” but NIC amended to add an entirely new and distinct theory: an
                                                         18   alleged supplement industry Lanham Act scheme with five predicate cases. (Dkt.
                                                         19   1007, ¶¶ 359-377.) In other words, NIC added an entirely new RICO enterprise and
                                                         20   thus converted this from a two “scheme” eight predicate matter case to a three
                                                         21   “scheme” thirteen predicate matter case.
                                                         22         NIC argues that NTG was not “diligent” in seeking discovery of allegations
                                                         23   that NIC had not yet made. (Dkt. 1019 at 11-2.) It claims that “[n]one of the
                                                         24   information added to the FAC is actually ‘new,’” because it has been subject to
                                                         25   discovery litigation. (Id. at 12.)
                                                         26         Under City of Pomona v. SQM N. Am. Corp., 866 F.3d 1060 (9th Cir. 2017),
                                                         27   the factors used to evaluate a motion for leave to modify a scheduling order include
                                                         28   the following: “1) whether trial is imminent, 2) whether the request is opposed, 3)
                                                                                                      -3-
                                                                     OMNIBUS REPLY IN SUPPORT OF MOTION FOR LEAVE TO CONDUCT DISCOVERY
                                                                                     AND TO DESIGNATE ADDITIONAL EXPERT
                                                   Case 8:15-cv-02034-JVS-JCG Document 1021 Filed 07/13/20 Page 8 of 25 Page ID
                                                                                    #:70425


                                                          1   whether the non-moving party would be prejudiced, 4) whether the moving party
                                                          2   was diligent in obtaining discovery within the guidelines established by the court, 5)
                                                          3   the foreseeability of the need for additional discovery in light of the time allowed for
                                                          4   discovery by the district court, and 6) the likelihood that the discovery will lead to
                                                          5   relevant evidence.” Id. At 1066. Here, all of the factors support NTG’s request.
                                                          6         NIC’s Strataluz allegations expanded the alleged RICO enterprise from an
                                                          7   alleged wiretapping and false advertising scheme to include a distinct Lanham Act
                                                          8   scheme. While Counter-Defendants argue NTG was aware of the Strataluz
                                                          9   allegations since approximately 2017, they conveniently omit that contextually
                                                         10   Strataluz discovery was intended to provide “explanatory details” concerning the
                                                         11   allegations.” (Dkt 392 at 12.) Based on this understanding, NTG conducted
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12   discovery and prepared its experts with the underlying goal of addressing its alleged
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13   liability for the wiretapping and false advertising – not to defend against potential
                                                         14   liability for a Lanham Act violation.
                                                         15         Turning to the City of Pomona factors, trial is imminent but still several
                                                         16   months away. While NTG’s request is opposed, NTG has proposed a limited
                                                         17   discovery plan specifically targeting the newly asserted allegations. If the request is
                                                         18   not granted, NTG will be prejudiced by being forced to defend a Lanham Act claim
                                                         19   without discovery regarding the alleged mechanisms of liability and an expert to
                                                         20   assist the jury distinguish between traditional business practices and illegal activity.
                                                         21         As to the diligence prong of the analysis, there is simply no basis to argue a
                                                         22   lack of diligence for NTG’s “failure” to prepare a defense for an unasserted claim.
                                                         23   NIC expressly represented the Strataluz facts were not being developed to expand
                                                         24   liability. While Counter-Defendants argue that NTG should have anticipated the
                                                         25   claim, this argument also implies that NTG should have recognized that after years
                                                         26   of litigation, NIC was still unsure of its theory of the case. Now that the
                                                         27   circumstances have changed, NTG cannot be penalized for relying on NIC’s
                                                         28   pleadings and previous litigation position. Finally, given that discovery has closed
                                                                                                      -4-
                                                                     OMNIBUS REPLY IN SUPPORT OF MOTION FOR LEAVE TO CONDUCT DISCOVERY
                                                                                     AND TO DESIGNATE ADDITIONAL EXPERT
                                                   Case 8:15-cv-02034-JVS-JCG Document 1021 Filed 07/13/20 Page 9 of 25 Page ID
                                                                                    #:70426


                                                          1   and liability is now asserted for the Lanham Act claims, the Scheduling Order must
                                                          2   be amended in order to ascertain even basic facts now raised by the Fourth
                                                          3   Amended Complaint. Therefore, the “good cause” factors support amending the
                                                          4   Scheduling Order.
                                                          5         NIC offers two arguments against NTG’s showing of good cause under Rule
                                                          6   16. First, it contends that NTG was required to specify the exact interrogatories,
                                                          7   requests for admissions, and requests for production it would propound when
                                                          8   seeking leave to amend the scheduling order. (Dkt. 1019 at 14-16.) Second, NIC
                                                          9   argues that NTG has not been diligent because there was discovery litigation over
                                                         10   Strataluz. (Id. at 1316-19.) Neither argument has merit.
                                                         11                1.     NTG Did Specify The Discovery It Seeks
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12         NIC’s first argument is based on the fiction that NTG has not specified the
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13   discovery it intends to seek. Yet NTG’s proposal is expressly limited to “the new
                                                         14   allegations in the Fourth Amended Complaint or the new allegations in the First
                                                         15   Amended Counterclaim.” (Dkt. 1013-1 at 27.) Thus, NTG has, by definition,
                                                         16   specified a subject matter that is within the proper scope of discovery.
                                                         17         NIC’s position misunderstands NTG’s request. NTG has not sought leave to
                                                         18   serve specific, pre-drafted proposed discovery. Rather, NTG has sought to amend a
                                                         19   scheduling order so as to allow discovery on a particular topic – namely, the new
                                                         20   allegations in the Fourth Amended Complaint and, to a lesser extent, the
                                                         21   Counterclaim. There is simply no requirement that in seeking to amend the
                                                         22   scheduling order to allow limited discovery on that topic, NTG was required to
                                                         23   provide and litigate the propriety of the exact requests for admissions,
                                                         24   interrogatories, and requests for production it would propound. NIC has not cited,
                                                         25   and NTG is not aware of, any case imposing such a requirement in the context of
                                                         26   discovery into new allegations. NIC cites Nat'l Corp. Tax Credit Funds III, IV, VI,
                                                         27   VII v. Potashnik, No. CV 07-3528 PSG (FMOX), 2009 WL 4049396, at *3 (C.D.
                                                         28   Cal. Nov. 19, 2009). (Dkt. 1019 at 14). But that case had nothing to do with the
                                                                                                     -5-
                                                                     OMNIBUS REPLY IN SUPPORT OF MOTION FOR LEAVE TO CONDUCT DISCOVERY
                                                                                     AND TO DESIGNATE ADDITIONAL EXPERT
                                               Case 8:15-cv-02034-JVS-JCG Document 1021 Filed 07/13/20 Page 10 of 25 Page ID
                                                                                 #:70427


                                                          1   circumstances here. In Potashnik, Defendants “failed to conduct discovery and
                                                          2   refused to respond to Plaintiffs' discovery requests due to Potashnik's concurrent
                                                          3   criminal trial and the ongoing settlement negotiations.” While purporting to request
                                                          4   a re-opening for “limited” discovery, they sought seven depositions. The court held
                                                          5   that “[f]unctionally, Defendants' motion is a request for full discovery
                                                          6   approximately eight months after the discovery cut-off date and a mere three months
                                                          7   before trial.” Here, NTG is seeking limited discovery on new allegations.
                                                          8          The simple fact is that several motions for leave to conduct discovery before
                                                          9   this Court have not provided the precise proposed discovery request. For example,
                                                         10   in NIC’s recent motion for leave to conduct discovery after the cut-off, NIC did not
                                                         11   include any subject matter limitations on the proposed depositions. (See Dkt. 876 at
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12   14, 20.) In ruling on NIC’s objection to the Special Master’s order denying certain
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13   discovery, this Court imposed subject matter restrictions but did not deny all the
                                                         14   depositions based on NIC’s failure to specify topics. (Dkt. 902 at 16.) Likewise,
                                                         15   this Court granted NTG’s request to take discovery regarding the fraudulent
                                                         16   declarations even though the precise document requests were not specified. (Dkt.
                                                         17   891 at 16.) 1
                                                         18          Nor did this Court’s order granting NIC’s motion for leave require NTG to
                                                         19   serve proposed discovery along with its request for leave. While it is true that this
                                                         20   Court did not accept NTG’s argument that an amendment would require discovery
                                                         21   to be “redone,” NTG’s current request is consistent with this Court’s ruling. (Dkt.
                                                         22   910 at 7.) NTG has proposed modest discovery that specifically targets the new
                                                         23   allegations. NTG has proposed a limited 60-day fact discovery period wherein each
                                                         24   side will be allowed to propound 25 special interrogatories, 25 requests for
                                                         25

                                                         26   1
                                                             NIC’s position seems to be that the propriety of specific discovery requests must
                                                         27 be pre-litigated before the scheduling order is amended. There is no support for
                                                            such a proposition and it confuses the role of this Court and the Special Master, to
                                                         28 whom discovery disputes must first be brought.
                                                                                                      -6-
                                                                      OMNIBUS REPLY IN SUPPORT OF MOTION FOR LEAVE TO CONDUCT DISCOVERY
                                                                                      AND TO DESIGNATE ADDITIONAL EXPERT
                                               Case 8:15-cv-02034-JVS-JCG Document 1021 Filed 07/13/20 Page 11 of 25 Page ID
                                                                                 #:70428


                                                          1   admissions, and 50 requests for production. While Counter-Defendants will be able
                                                          2   to use these discovery devices exclusively on NTG’s Counterclaim, NTG’s
                                                          3   discovery would be split between the Fourth Amended Complaint and
                                                          4   Counterclaim. NIC’s actual argument, however, appears to be that any additional
                                                          5   discovery from NTG would be disproportionate under Rule 26(b)(1). To obscure its
                                                          6   extreme position, NIC alternatively requests that this Court require NTG to “identify
                                                          7   precisely what discovery they plan to issue and why they were unable to seek that
                                                          8   discovery during the discovery period.” (Dkt. 1019 at 22.) In the immediate
                                                          9   context, NIC’s query would seem to answer itself. NTG seeks discovery on new
                                                         10   allegations, and it could not seek that discovery prior because the new allegations on
                                                         11   which it seeks discovery had not yet been made. NIC justifies its alternative
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12   position based on the extensive litigation preceding the Fourth Amended Complaint
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13   and the argument that NTG has had ample notice and time to conduct discovery.
                                                         14   Interestingly, despite arguing that NTG’s Counterclaim is also frivolous because it is
                                                         15   based on facts that have already been extensively litigated, NIC does not offer to
                                                         16   limit its own discovery on the Counterclaim or offer to submit its discovery requests
                                                         17   for a “first look.”
                                                         18          NTG has attempted to ameliorate the prejudice to both sides that will result
                                                         19   from proceeding to trial on allegations that fundamentally alter the previously
                                                         20   existing nature of this case. NTG’s proposal is specific as to the total number of
                                                         21   discovery requests and applicable discovery time frame. Rather than pointing to
                                                         22   facts or authority demonstrating NTG’s position is untenable, NIC attempts to draw
                                                         23   this issue out procedurally. Requesting that this Court conduct a discovery hearing
                                                         24   to evaluate each proposed request individually is burdensome, unnecessary, and
                                                         25   procedurally impracticable. Moreover, as demonstrated by NIC’s failure to cite any
                                                         26   authority for this request, Federal Law imposes no such requirement. Accordingly,
                                                         27   NTG has not failed to specify the discovery is seeks. To the extent this Court
                                                         28   should require further specify, NTG is, of course, willing to provide it.
                                                                                                      -7-
                                                                      OMNIBUS REPLY IN SUPPORT OF MOTION FOR LEAVE TO CONDUCT DISCOVERY
                                                                                      AND TO DESIGNATE ADDITIONAL EXPERT
                                               Case 8:15-cv-02034-JVS-JCG Document 1021 Filed 07/13/20 Page 12 of 25 Page ID
                                                                                 #:70429


                                                          1                2.     NTG Did Not Unreasonably Delay In Seeking Discovery Of
                                                          2                       New Allegations
                                                          3         NIC faults NTG for not taking discovery on allegations that NIC had not
                                                          4   formally made. (Dkt. 1019 at 10, 16-20.) As pointed out in the Motion, it is
                                                          5   irrelevant that there was discovery litigation over Strataluz because allegations
                                                          6   regarding Strataluz were not formally part of this case. (Dkt. 1013-1 at 13-14.)
                                                          7         As explained in the Motion, counsel prevailed on the position that NTG is
                                                          8   taking here in the matter of Youngevity Int'l, Corp., 2017 WL 6730078, at *3.
                                                          9   Despite that case and other similar cases allowing leave to take discovery of new
                                                         10   allegations that are extensively discussed in NTG’s Motion, NIC offers no rebuttal.
                                                         11   Compare Dkt. 1013-1 at 13-15 (discussing case law allowing leave to take
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12   discovery of new allegations) with Dkt. 1019 (not discussing cases relied upon by
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13   NTG or any case denying discovery under similar circumstances).
                                                         14         NIC’s argument ultimately reduces to the proposition that NTG should have
                                                         15   guessed that it would amend to include Strataluz allegations as predicate acts and so
                                                         16   should have taken preemptive discovery of those unpled allegations. Cf. Youngevity
                                                         17   Int'l, Corp., 2017 WL 6730078, at *6-7 (“Youngevity [Emord’s client] was not
                                                         18   required to expend the resources to fully conduct discovery on these allegations
                                                         19   before it was granted leave to file its FAC” since “Rule 26(b) provides that parties
                                                         20   may obtain discovery on matters relevant to any party’s claim or defense.”);
                                                         21   National Union Fire Ins. Co. of Pittsburgh v. Westport Ins. Co., No. 10 C 6096,
                                                         22   2012 WL 698540, *3 (N.D.Ill. Feb.29, 2012) (because parties approach discovery
                                                         23   consistent with theory of case as framed in pleadings, “the defendant has the right to
                                                         24   obtain information regarding the new claims through additional discovery.”).
                                                         25         Even if lack of clairvoyance equated to lack of diligence, which it does not, it
                                                         26   was hardly clear that NTG would be forced to defend against predicate acts based on
                                                         27   Strataluz. Prior to seeking leave to file the Third Amended Complaint, NIC
                                                         28   consistently represented that it was not seeking to predicate liability on Strataluz
                                                                                                       -8-
                                                                     OMNIBUS REPLY IN SUPPORT OF MOTION FOR LEAVE TO CONDUCT DISCOVERY
                                                                                     AND TO DESIGNATE ADDITIONAL EXPERT
                                               Case 8:15-cv-02034-JVS-JCG Document 1021 Filed 07/13/20 Page 13 of 25 Page ID
                                                                                 #:70430


                                                          1   allegations. Since filing its Second Amended Complaint, NIC has proceeded for
                                                          2   multiple years to seek privileged documents regarding Strataluz based on claimed
                                                          3   relevancy to NIC’s Second Amended Complaint and response to affirmative
                                                          4   defenses. (See e.g., Dkts. 198; 299; 367-1; 414.) In arguing for leave, NIC claimed
                                                          5   that “Defendants erroneously argue that NIC’s request is tantamount to a motion for
                                                          6   leave to amend the complaint. That position is incorrect.” (Dkt. 392 at 12.) NIC
                                                          7   went on to argue that “[t]he Strataluz evidence does not expand the existing
                                                          8   allegations but, rather, supports and provides explanatory details concerning those
                                                          9   allegations.” (Id.) Yet now NIC argues that NTG should have treated that motion
                                                         10   as a de facto motion for leave. 2
                                                         11         Accordingly, NTG has been diligent in seeking discovery.
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12         B.     NIC’s Argument That NTG Must Satisfy Rule 6 Is Without Merit
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13         NIC argues that under Rule 16, the “[t]he threshold question for the Court,
                                                         14   therefore, is whether NTG was diligent in obtaining relevant discovery before the
                                                         15   cut-off.” (Dkt. 1019 at 11.) It claims that NTG must also show “excusable neglect”
                                                         16   under Rule 6 and claims that “NTG does not even address, let alone satisfy, the
                                                         17   elements of excusable neglect.” (Dkt. 1019 at 12.)
                                                         18         NIC’s point is unclear. Courts have rejected the proposition that “excusable
                                                         19   neglect” governs amendments of scheduling orders. See Matrix Motor Co. v.
                                                         20   Toyota Jidosha Kabushiki Kaisha, 218 F.R.D. 667, 674 (C.D. Cal. 2003) (holding
                                                         21
                                                              2
                                                         22    NIC accuses counsel for NTG of attempting to “mislead” with this evidence and
                                                              even goes so far as to request that the court “reprove NTG counsel . . . .” (Dkt. 1019
                                                         23   at 13.) NTG did not say in its Motion for Leave that the statement was a literal
                                                              “pledge not to amend its complaint with Strataluz allegations” as NIC claims.
                                                         24   Rather, NTG stated that “NTG raised concerns that NIC’s discovery into Strataluz
                                                              was an attempt to expand the allegations in this case, and NIC assured the Court it
                                                         25   was not[.]” (Dkt. 1013-1 at 17.) NTG then accurately quoted language in which
                                                              NIC stated “[t]he Defendants erroneously argue that NIC’s request is tantamount to
                                                         26   a motion for leave to amend the complaint. That position is incorrect. NIC is not
                                                              seeking leave to amend its complaint. NIC’s request will not modify any of the
                                                         27   allegations in the SAC or the core issues for trial.” (Dkt. 1013-1 at 17.) This is an
                                                              entirely accurate and fair citation, and NIC’s attempt to imply that “NTG counsel”
                                                         28   attempted to “mislead” the Court with it is offensive.
                                                                                                     -9-
                                                                     OMNIBUS REPLY IN SUPPORT OF MOTION FOR LEAVE TO CONDUCT DISCOVERY
                                                                                     AND TO DESIGNATE ADDITIONAL EXPERT
                                               Case 8:15-cv-02034-JVS-JCG Document 1021 Filed 07/13/20 Page 14 of 25 Page ID
                                                                                 #:70431


                                                          1   that “the standard [for amending a scheduling order] is neither ‘extraordinary
                                                          2   circumstances’ nor ‘excusable neglect,” but ‘good cause.”) Moreover, “good cause”
                                                          3   – which NTG demonstrated – “requires more than ‘excusable neglect.’” Id.
                                                          4         In any event, NTG meets the excusable neglect standard as well. Under
                                                          5   Federal Rules of Civil Procedure Rule 6, a request to amend a scheduling order to
                                                          6   allow for discovery after the discovery cut-off has passed must address excusable
                                                          7   neglect. See Fed. R. Civ. P. 6(b)(1)(B); Mireles v. Paragon Sys., Inc., No 13-CV-
                                                          8   122, 2014 WL 575713, at *2 (S.D. Cal. 2016).
                                                          9         In Pioneer Investment Services Co. v. Brunswick Associates Limited
                                                         10   Partnership, 507 U.S. 380, 395, 113 S.Ct. 1489, 123 L.Ed.2d 74 (1993), the
                                                         11   Supreme Court established a four-part balancing test for determining whether there
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12   has been excusable neglect. The four factors are: (1) the danger of prejudice to the
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13   non-moving party; (2) the length of the delay and its potential impact on judicial
                                                         14   proceedings, (3) the reason for the delay, including whether it was within the
                                                         15   reasonable control of the movant, and (4) whether the moving party's conduct was in
                                                         16   good faith. Id. The weight assigned to the various Pioneer factors is left to the
                                                         17   court's discretion. Pincay v. Andrews, 389 F.3d 853, 860 (9th Cir.2004). Mireles v.
                                                         18   Paragon Sys., Inc., supra, 2014 WL 575713, at *2. NTG’s request satisfies each of
                                                         19   the four Pioneer factors.
                                                         20                1.    Prejudice To The Counter-Defendants
                                                         21         NTG has proposed the following reciprocal discovery plan to ensure no
                                                         22   prejudice results to either side: (1) Fact discovery shall be reopened for a period of
                                                         23   60 days; (2) Each side shall be allowed a total of 25 Interrogatories, which shall be
                                                         24   limited to the new allegations in the Fourth Amended Complaint and the new
                                                         25   allegations in the First Amended Counterclaim; (3) Each side shall be allowed a
                                                         26   total of 25 Requests for Admissions, which shall be limited to the new allegations in
                                                         27   the Fourth Amended Complaint and the new allegations in the First Amended
                                                         28   Counterclaim; (4) Each side shall be allowed a total of 50 Requests for Production,
                                                                                                     - 10 -
                                                                     OMNIBUS REPLY IN SUPPORT OF MOTION FOR LEAVE TO CONDUCT DISCOVERY
                                                                                     AND TO DESIGNATE ADDITIONAL EXPERT
                                               Case 8:15-cv-02034-JVS-JCG Document 1021 Filed 07/13/20 Page 15 of 25 Page ID
                                                                                 #:70432


                                                          1   which shall be limited to the new allegations in the Fourth Amended Complaint and
                                                          2   the new allegations in the First Amended Counterclaim; (5) Counterclaimants shall
                                                          3   be allowed to depose each of the named Counter-Defendants, except that for any
                                                          4   named Counter-Defendant who has previously been deposed, said recalled
                                                          5   deposition shall be limited to no more than four (4) hours and shall be limited to the
                                                          6   new allegations in the Fourth Amended Complaint and the new allegations in the
                                                          7   First Amended Counterclaim; and (6) Defendants shall be permitted to designate
                                                          8   one (1) additional expert regarding business or corporate practices and standards, as
                                                          9   well as marketing practices, in the health supplement industry. NIC shall be
                                                         10   permitted to offer a rebuttal expert report within 30 days, and each side shall be
                                                         11   permitted one deposition of the opposing side’s expert on those issues.
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12         NTG’s proposed reciprocal, limited discovery plan only adds 60 days of fact
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13   discovery. This brief window is narrowly tailored to ensure all parties are provided
                                                         14   with the opportunity to ascertain the basis of the new allegations and revise their
                                                         15   litigation strategies accordingly. In sum, NTG’s proposed discovery plan is
                                                         16   designed to prevent prejudice and expeditiously move the parties towards trial.
                                                         17                2.     The Length Of The Delay And Its Potential Impact On
                                                         18                       Judicial Proceedings
                                                         19         Given the current circumstances resulting from the ongoing COVID-19 crisis,
                                                         20   a brief discovery window to account for the amended pleading and Counterclaim
                                                         21   will not appreciably modify the anticipated trial schedule, if at all. On the other
                                                         22   hand, the potential impact of proceeding to trial without fact or expert discovery on
                                                         23   the newly asserted Lanham Act claims will prejudice NTG significantly.
                                                         24   Consequently, this factor also supports NTG’s request for additional discovery and
                                                         25   the opportunity to designate one additional expert.
                                                         26                3.     The Reason For The Delay
                                                         27         NTG’s request results directly from NIC’s amendment adding the Lanham
                                                         28   Act claims. As addressed above, NTG conducted its discovery in reliance on both
                                                                                                 - 11 -
                                                                     OMNIBUS REPLY IN SUPPORT OF MOTION FOR LEAVE TO CONDUCT DISCOVERY
                                                                                     AND TO DESIGNATE ADDITIONAL EXPERT
                                               Case 8:15-cv-02034-JVS-JCG Document 1021 Filed 07/13/20 Page 16 of 25 Page ID
                                                                                 #:70433


                                                          1   NIC’s pleadings and the representation that any Strataluz related discovery would
                                                          2   only be relevant to explanatory details and supporting facts pertinent to NIC’s
                                                          3   existing claims. The requested delay is the result of the changed conditions due to
                                                          4   the entirely new RICO enterprise and Lanham Act liability theory asserted in the
                                                          5   Fourth Amended Complaint. These changed circumstances were not within NTG’s
                                                          6   control and require NTG to revise its litigation strategy to address the new
                                                          7   allegations. Therefore, this factor also supports NTG’s request.
                                                          8                4.     Whether The Moving Party's Conduct Was In Good Faith
                                                          9         NTG prepared its case based on the claims asserted in the operative pleadings.
                                                         10   NTG could not have been expected to conduct discovery on unasserted claims or
                                                         11   designate experts in the event NIC “might” amend its Complaint. NTG’s reliance
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12   on the bounds of NIC’s claims was not only reasonable given the extensive
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13   litigation history preceding the Fourth Amended Complaint, but done in good faith
                                                         14   reliance on the asserted RICO enterprise. While NIC argues that NTG (1) has
                                                         15   known since 2017 the Strataluz related allegations were relevant to NIC’s RICO
                                                         16   claims, and (2) that NIC would attempt to introduce this evidence at trial, the
                                                         17   argument ignores how such information would be used. It is black letter law that
                                                         18   pleadings frame the claims. “To the pleadings is assigned the task of general notice
                                                         19   giving; the task of narrowing and clarifying the basic issues, ascertaining the facts
                                                         20   relative to those issues, is the role of the deposition-discovery process aided by the
                                                         21   pre-trial hearing.” Turkish State Rys. Admin. v. Vulcan Iron Works, 153 F. Supp.
                                                         22   616, 617 (M.D. Pa. 1957) (citing Hickman v. Taylor, 329 U.S. 495, 500 (1947). If
                                                         23   the pleadings did not allege liability for these facts, NTG was justified in choosing
                                                         24   to defend them as merely aggravating factors appurtenant to the existing claims.
                                                         25         Since filing its Second Amended Complaint, NIC has proceeded for multiple
                                                         26   years to seek privileged documents regarding Strataluz in order to challenge NTG’s
                                                         27   affirmative defenses. (See e.g., Dkts. 198; 299; 367-1; 414.) NTG could not
                                                         28   affirmatively propound written discovery targeted towards a specific issue until NIC
                                                                                                   - 12 -
                                                                     OMNIBUS REPLY IN SUPPORT OF MOTION FOR LEAVE TO CONDUCT DISCOVERY
                                                                                     AND TO DESIGNATE ADDITIONAL EXPERT
                                               Case 8:15-cv-02034-JVS-JCG Document 1021 Filed 07/13/20 Page 17 of 25 Page ID
                                                                                 #:70434


                                                          1   filed the Third Amended Complaint. Indeed, the fact that no Lanham Act scheme
                                                          2   was asserted justified NTG to conduct discovery accordingly. Youngevity Int'l,
                                                          3   Corp. v. Smith, No. 16-CV-704 BTM (JLB), 2017 WL 6730078, *6 (S.D. Cal. Dec.
                                                          4   29, 2017). At bottom, NTG’s prior discovery was conducted in a good faith reliance
                                                          5   on the operative pleadings. Likewise, the instant request is made in good faith to
                                                          6   address the newly asserted claims.
                                                          7         C.     Counter-Defendants’ Proportionality Argument Under Rule
                                                          8                26(b)(1) Fails Because NIC’s Complaint Tolled The Statute Of
                                                          9                Limitations
                                                         10         Counter-Defendants argue that “[t]he value of NTG’s RICO counterclaim is
                                                         11   minimal” because “[t]he law limits NTG’s damages to injuries flowing from
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12   predicate acts that occurred within the statute of limitations period,” which they
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13   claim to be 2019. (Dkt. 1018 at 22.)
                                                         14         Counter-Defendants are incorrect because the Counterclaim was equitably
                                                         15   tolled during the pendency of this action.3 While the Ninth Circuit has not
                                                         16   specifically opined on the issue, the majority view is that plaintiff’s initiation of a
                                                         17   suit tolls or suspends the running of the statute of limitations with respect to a
                                                         18   compulsory counterclaim:
                                                         19                First, although the Ninth Circuit has not opined on the issue, this
                                                         20                court is persuaded by the weight of authority that the filing of a
                                                         21                complaint tolls the statute of limitations for compulsory
                                                         22                counterclaims, which relate back to the date the initial complaint
                                                         23                was filed. Orange Cty. Health Care Agency v. Dodge, 793 F.
                                                         24                Supp. 2d 1121, 1129 (C.D. Cal. 2011) (“Plaintiff’s Complaint
                                                         25                tolled the statute of limitations.”); Yates v. Washoe Cty. Sch.
                                                         26
                                                              3
                                                         27   This constitutes a separate and additional reason for rejecting the statute of
                                                            limitations arguments made in Counter-Defendants’ Motion to Dismiss and Motion
                                                         28 to Strike.
                                                                                                - 13 -
                                                                     OMNIBUS REPLY IN SUPPORT OF MOTION FOR LEAVE TO CONDUCT DISCOVERY
                                                                                     AND TO DESIGNATE ADDITIONAL EXPERT
                                               Case 8:15-cv-02034-JVS-JCG Document 1021 Filed 07/13/20 Page 18 of 25 Page ID
                                                                                 #:70435


                                                          1                Dist., No. 07-cv-00200-LRH-RJJ, 2007 WL 3256576, at *2 (D.
                                                          2                Nev. Oct. 31, 2007) (“The Ninth Circuit has not addressed the
                                                          3                issue of whether the filing of an action tolls the running of the
                                                          4                statute of limitations with respect to a compulsory counterclaim.
                                                          5                However, the majority of courts to address the issue have
                                                          6                concluded that a plaintiff’s institution of a suit tolls or suspends
                                                          7                the running of the statute of limitations governing a compulsory
                                                          8                counterclaim.”) (citations omitted); see also Oracle Am., Inc. v.
                                                          9                Terix Computer Co., Inc., No. 13-cv-03385-PSG, 2014 WL
                                                         10                5847532, at *6 (N.D. Cal. Nov. 7, 2014) (“The institution of a
                                                         11                plaintiff’s suit suspends the running of limitations on a
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12                compulsory counterclaim while the suit is pending.”) (Grewal,
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13                Mag. J.) (internal quotation marks omitted); 6 Charles Alan
                                                         14                Wright & Arthur R. Miller, Federal Practice and Procedure §
                                                         15                1419 (3d ed. 1998) (“Although there is some conflict on the
                                                         16                subject, the majority view appears to be that the institution of
                                                         17                plaintiff’s suit tolls or suspends the running of the statute of
                                                         18                limitations governing a compulsory counterclaim.”).
                                                         19   MH Pillars Ltd. v. Realini, No. 15-CV-01383-PJH, 2018 WL 1184847, at *3 (N.D.
                                                         20   Cal. Mar. 7, 2018).
                                                         21         “To be compulsory, a counterclaim must ‘arise[ ] out of the transaction or
                                                         22   occurrence that is the subject matter of the opposing party’s claim.’” Mattel, Inc. v.
                                                         23   MGA Entm't, Inc., 705 F.3d 1108, 1110 (9th Cir. 2013) (citing Fed. R. Civ. P.
                                                         24   13(a)(1)(A)). The Ninth Circuit applies “the logical relationship test for compulsory
                                                         25   counterclaims.” Id. (citation omitted). “A logical relationship exists when the
                                                         26   counterclaim arises from the same aggregate set of operative facts as the initial
                                                         27   claim, in that the same operative facts serve as the basis of both claims or the
                                                         28   aggregate core of facts upon which the claim rests activates additional legal rights
                                                                                                    - 14 -
                                                                     OMNIBUS REPLY IN SUPPORT OF MOTION FOR LEAVE TO CONDUCT DISCOVERY
                                                                                     AND TO DESIGNATE ADDITIONAL EXPERT
                                               Case 8:15-cv-02034-JVS-JCG Document 1021 Filed 07/13/20 Page 19 of 25 Page ID
                                                                                 #:70436


                                                          1   otherwise dormant in the defendant.... What matters is not the legal theory but the
                                                          2   facts.” Id. (quoting In re Pegasus Gold Corp., 394 F.3d 1189, 1196 (9th Cir. 2005)).
                                                          3         As discussed in NTG’ Opposition to Counter-Defendants’ Motion to Strike,
                                                          4   the Counterclaim was compulsory. (Dkt. 1002 at 14-19.) To the extent any statute
                                                          5   of limitations had even accrued, which none had, it was tolled when NIC filed this
                                                          6   action in December 2015. Accordingly, all damages, not just those occurring in
                                                          7   2019, should be considered. Counter-Defendants’ argument that NTG’s proposed
                                                          8   discovery plan is disproportionate under Rule 26 (b)(1) because the applicable
                                                          9   statute of limitations bars recovery is incorrect.
                                                         10         D.     Counter-Defendants’ Request For A Rule 16 Conference Is
                                                         11                Unnecessary
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12         Prior to filing the instant Motion, NTG attempted to meet and confer to
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13   establish a mutually acceptable discovery framework. (Sabovich Decl. Ex. A.)
                                                         14   Through the meet and confer process, NTG determined that Counter-Defendants
                                                         15   were (1) opposed to allowing NTG to conduct any discovery related to NIC’s Fourth
                                                         16   Amended Complaint and (2) refused to entertain any discovery limitations on
                                                         17   NTG’s Counterclaims. It is beyond dispute that significant discovery has already
                                                         18   taken place on both sides. Having already litigated this case – and the underlying
                                                         19   facts – for several years, it is patently unreasonable to argue that discovery on
                                                         20   NTG’s Counterclaim must start from the beginning and a Rule 16 conference is
                                                         21   necessary. Likewise, it is patently unreasonable to argue that in light of the same
                                                         22   litigation history, no additional discovery is necessary regarding NIC’s newly
                                                         23   asserted Lanham Act claims. The reasonable approach is that these new allegations
                                                         24   require a moderate response allowing the parties to revise their litigation strategies
                                                         25   and supplement the existing discovery. NTG proposed a moderate approach that
                                                         26   accounts for prior discovery and limits itself to the new allegations. Rather than
                                                         27   responding in kind, Counter-Defendants assumed an extreme position and forced an
                                                         28   impasse.
                                                                                                       - 15 -
                                                                     OMNIBUS REPLY IN SUPPORT OF MOTION FOR LEAVE TO CONDUCT DISCOVERY
                                                                                     AND TO DESIGNATE ADDITIONAL EXPERT
                                               Case 8:15-cv-02034-JVS-JCG Document 1021 Filed 07/13/20 Page 20 of 25 Page ID
                                                                                 #:70437


                                                          1         NTG remains committed to resolving discovery disputes informally and
                                                          2   efficiently. If Counter-Defendants believe additional discovery is required beyond
                                                          3   the parameters proposed by NTG, they should meet and confer and make a proposal.
                                                          4   Simply forcing a procedural impasse by assuming an extreme position unsupported
                                                          5   by law or fact is unreasonable.
                                                          6         E.     Alternatively, Counter-Defendants May File Their Own Motion
                                                          7                For Leave If They So Wish
                                                          8         Much of Counter-Defendants’ opposition is spent arguing that they are
                                                          9   entitled to “extensive and complete discovery” on the Counterclaim. (Dkt. 1018 at
                                                         10   15-19.) Thus, Counter-Defendants complain that “NTG’s instant motion does not
                                                         11   allow for due process and unfairly truncates discovery for newly added parties . . . .”
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12   (Id. at 15.) They go so far as to claim that Counter-Defendants will “require . . . at
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13   least 16 to 20 months . . . . to complete discovery in defense of the new RICO
                                                         14   Counterclaims[.]” (Id. at 16.)
                                                         15         Counter-Defendants are drastically overstating their need,4 largely on the
                                                         16   fiction that there are functionally “new parties” brought in by the Counterclaim.
                                                         17   The only truly “new parties” in the Counterclaim are the declarants, and the
                                                         18   allegations against them span only a few months. (Dkt. 980, ¶ 48.) The allegations
                                                         19   relate to a plot with NIC and its counsel, so relevant documents are by definition
                                                         20   within the Counter-Defendants’ control. (Id. at ¶¶ 48-93.) That is, of course, why
                                                         21   NTG sought and was granted leave to take discovery of those documents “from NIC
                                                         22

                                                         23   4
                                                                Indeed, Counter-Defendants assert that discovery would be even broader for the
                                                         24   Counterclaim than for this action. According to them, because discovery was
                                                              limited to “the eight lawsuits described in NIC’s Second Amended . . . the areas for
                                                         25   discovery in response to the FACC will necessarily involve information that was
                                                              previously unavailable under this Court’s prior limitation.” (Dkt. 1018 at 18.) It is
                                                         26   unclear how Counter-Defendants can reconcile this with their argument that NTG
                                                              should be deprived discovery because NTG’s claims have already been “litigated.”
                                                         27   Id. at 5-6. In any event, the argument is without merit since the allegations in the
                                                              Counterclaim are based predominately on areas where discovery has already been
                                                         28   authorized.
                                                                                                      - 16 -
                                                                     OMNIBUS REPLY IN SUPPORT OF MOTION FOR LEAVE TO CONDUCT DISCOVERY
                                                                                     AND TO DESIGNATE ADDITIONAL EXPERT
                                               Case 8:15-cv-02034-JVS-JCG Document 1021 Filed 07/13/20 Page 21 of 25 Page ID
                                                                                 #:70438


                                                          1   and the NIC Witnesses . . . ” (Dkt. 891 at 17.) This Court granted the motion for
                                                          2   leave after finding that “Ferrell had grounds to believe that the declarations
                                                          3   contained inaccuracies, and cannot be deprived of his right to file a lawsuit when he
                                                          4   believes he has been wronged.” (Dkt. 891 at 16.) NIC and the Declarants obviously
                                                          5   have access to the documents they produced and will, of course, have access to
                                                          6   additional documents that could result from the pending motion to compel.
                                                          7         All other “new parties” are that in name only. They are comprised of NIC, its
                                                          8   controlling co-presidents, and NIC’s counsel. (Dkt. 980, ¶¶ 17-23.) All have been
                                                          9   involved in this litigation since its inception and are thus already fully apprised of
                                                         10   discovery that has been taken. The proposition that individuals need 16 to 20
                                                         11   months of discovery to explore litigation actions that they directed, when virtually
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12   all of the relevant evidence is already in their control, is patently unreasonable.
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13         Likewise, the extent of the discovery Counter-Defendants assert they must
                                                         14   take is not credible. Counter-Defendants claim in one breath that “NTG’s
                                                         15   allegations have been thoroughly litigated,” (Dkt. 1018 at 5-6) but in the next that
                                                         16   they need extensive discovery regarding them, including a substantial number of
                                                         17   third-party subpoenas, depositions of counsel, and apparently extensive privilege
                                                         18   litigation. Id. at 15-18. Again, Counter-Defendants’ needs are drastically
                                                         19   overstated. They hardly need subpoenas to “friends and relatives of Trycia
                                                         20   Carlberg” when Counter-Defendants themselves are “friends and relatives of Trycia
                                                         21   Carlberg,” or Clark Baker when he was NIC’s agent and NIC already produced a
                                                         22   privilege log and documents from him. (Id. at 16-17.) The expansive scope of
                                                         23   discovery that Counter-Defendants intend to undertake is, if anything, proof of the
                                                         24   need to limit discovery for them.
                                                         25         Ultimately, however, NTG’s proposal to allow Counter-Defendants to take
                                                         26   discovery was simply an attempt to simplify and streamline issues. If, as it appears,
                                                         27   Counter-Defendants intend to insist on unreasonable discovery, then this Court
                                                         28
                                                                                                      - 17 -
                                                                     OMNIBUS REPLY IN SUPPORT OF MOTION FOR LEAVE TO CONDUCT DISCOVERY
                                                                                     AND TO DESIGNATE ADDITIONAL EXPERT
                                               Case 8:15-cv-02034-JVS-JCG Document 1021 Filed 07/13/20 Page 22 of 25 Page ID
                                                                                 #:70439


                                                          1   should simply grant NTG the right to take the discovery it requested and require
                                                          2   Counter-Defendants to bring their own motion for leave.
                                                          3         F.     NTG Should Be Allowed To Designate A Single Additional Expert
                                                          4         NTG reasonably requested leave to designate a single additional expert to
                                                          5   address NIC’s new allegations. As explained in the Motion, NIC’s new allegations
                                                          6   raise particular issues regarding the health and supplement industry that are likely to
                                                          7   be beyond the purview of lay jurors. (Dkt. 1013-1 at 23-26.) NIC responds that the
                                                          8   conduct alleged “does not beget complex questions that would require an expert.”
                                                          9   (Dkt. 1019 at 21.)
                                                         10         NIC may believe it does not need expert testimony to prove its allegations,
                                                         11   but that hardly means that NTG is not entitled to defend itself from those allegations
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12   with expert testimony. The standards for reliable expert testimony are liberal and
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13   the relevancy bar low. (Dkt. 1013-1 at 24-25.) Expert testimony on industrial
                                                         14   standards is quite common. (Id.) NIC contends that expert testimony is
                                                         15   unnecessary because the allegations are a simple matter of allegedly false
                                                         16   representations. (Dkt. 1019 at 21.) This is neither true nor a reason to deny expert
                                                         17   testimony. NIC’s allegations go beyond false representations. NIC alleges that
                                                         18   “NTG’s sham plaintiffs also included a manufactured corporate client, Strataluz
                                                         19   LLC, which posed as a legitimate competitor of NTG’s litigation victims” and that
                                                         20   the owners “concealed their ownership interest in that company through the use of
                                                         21   blocker companies and for-hire, placeholder corporate managers.” (Dkt. 1007, ¶¶
                                                         22   359-360.) Virtually every allegation regarding Strataluz – from licensing to patent
                                                         23   applicability – raises this same issue: a finder of fact cannot assess allegedly
                                                         24   aberrant conduct in an industry without knowledge of the industry norms. Similarly,
                                                         25   the core allegation that “[t]he ProMaxal product did not exist, had never been
                                                         26   manufactured, and was never sold,” (Dkt. 1007, ¶ 44) involves complex issues that
                                                         27   require expert testimony. NTG briefed all of this in its Motion, yet NIC has failed to
                                                         28   offer any meaningful response.
                                                                                                      - 18 -
                                                                     OMNIBUS REPLY IN SUPPORT OF MOTION FOR LEAVE TO CONDUCT DISCOVERY
                                                                                     AND TO DESIGNATE ADDITIONAL EXPERT
                                               Case 8:15-cv-02034-JVS-JCG Document 1021 Filed 07/13/20 Page 23 of 25 Page ID
                                                                                 #:70440


                                                          1          Accordingly, NTG should be permitted to designate one additional expert. It
                                                          2   has no objection to NIC being granted leave to offer a rebuttal expert.
                                                          3          G.      Counter-Defendants’ Argument That NTG Should Be Allowed
                                                          4                  Only Limited Discovery Regarding The Counterclaim Is Beside
                                                          5                  The Point Since That Is All That NTG Is Requesting
                                                          6          Counter-Defendants argue at length that NTG should be allowed only
                                                          7   “limited” discovery regarding allegations in the Counterclaim. (Dkt. 1018 at 19-23.)
                                                          8   It is unclear why Counter-Defendants feel the need to make this argument since that
                                                          9   is all that NTG has requested.
                                                         10          To be clear, NTG agrees that many of the areas in the Counterclaim have
                                                         11   been subject to discovery, which is precisely why Counter-Defendants’ professed
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12   need for expansive discovery is so unreasonable. Thus, NTG has offered to limit
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13   itself to document discovery of 25 Interrogatories, 25 Requests for Admissions, and
                                                         14   50 Requests for Production for both the new allegations in the Fourth Amended
                                                         15   Complaint and the Counterclaim. Given that those numbers are totals for both areas
                                                         16   of discovery, and NTG needs discovery into the new allegations in the Fourth
                                                         17   Amended Complaint, NTG is, in practical terms, requesting extremely limited
                                                         18   document discovery to support the Counterclaim. It has requested no third-party
                                                         19   document subpoenas, no third-party depositions, and only short four-hour
                                                         20   depositions of the named Counter-Defendants.
                                                         21          Given that NTG is seeking only very limited discovery to support the
                                                         22   Counterclaim, its request should be granted.
                                                         23   III.   CONCLUSION
                                                         24          Because there is good cause for the discovery sought and for allowing NTG to
                                                         25   designate a single additional expert, the Court should enter an order directing the
                                                         26   following:
                                                         27               1. Fact discovery shall be reopened for a period of 60 days;
                                                         28               2. Each side shall be allowed a total of 25 Interrogatories, which shall be
                                                                                                      - 19 -
                                                                     OMNIBUS REPLY IN SUPPORT OF MOTION FOR LEAVE TO CONDUCT DISCOVERY
                                                                                     AND TO DESIGNATE ADDITIONAL EXPERT
                                               Case 8:15-cv-02034-JVS-JCG Document 1021 Filed 07/13/20 Page 24 of 25 Page ID
                                                                                 #:70441


                                                          1              limited to the new allegations in the Fourth Amended Complaint or the
                                                          2              new allegations in the First Amended Counterclaim5;
                                                          3           3. Each side shall be allowed a total of 25 Requests for Admissions,
                                                          4              which shall be limited to the new allegations in the Fourth Amended
                                                          5              Complaint and the new allegations in the First Amended Counterclaim;
                                                          6           4. Each side shall be allowed a total of 50 Requests for Production, which
                                                          7              shall be limited to the new allegations in the Fourth Amended
                                                          8              Complaint and the new allegations in the First Amended Counterclaim;
                                                          9           5. Counterclaimants shall be allowed to depose each of the named
                                                         10              Counter-Defendants, except that for any named Counter-Defendant
                                                         11              who has previously been deposed, said recalled deposition shall be
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12              limited to no more than four (4) hours and shall be limited to the new
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13              allegations in the Fourth Amended Complaint and the new allegations
                                                         14              in the First Amended Counterclaim;
                                                         15           6. Defendants shall be permitted to designate one (1) additional expert
                                                         16              regarding business or corporate practices and standards, as well as
                                                         17              marketing practices, in the health supplement industry. NIC shall be
                                                         18              permitted to offer a rebuttal expert report within 30 days, and each side
                                                         19              shall be permitted one deposition of the opposing side’s expert on those
                                                         20              issues.
                                                         21

                                                         22

                                                         23

                                                         24
                                                              5
                                                         25   Since there are multiple Defendants and multiple Counter-Defendants, the limit of
                                                            25 shall apply to those groups collectively. In other words, one “side” shall consist
                                                         26 of all named Defendants (which will also include the Counterclaimants) in the above
                                                            action, while the other “side” shall consist of all named Counter-Defendants (which
                                                         27 will also include NIC as the Plaintiff). In addition, the limit of 25 shall apply to
                                                            both the new allegations in the Fourth Amended Complaint and the new allegations
                                                         28 in the First Amended Counterclaim.
                                                                                                   - 20 -
                                                                    OMNIBUS REPLY IN SUPPORT OF MOTION FOR LEAVE TO CONDUCT DISCOVERY
                                                                                    AND TO DESIGNATE ADDITIONAL EXPERT
                                               Case 8:15-cv-02034-JVS-JCG Document 1021 Filed 07/13/20 Page 25 of 25 Page ID
                                                                                 #:70442


                                                          1   Dated: July 13, 2020              CALLAHAN & BLAINE, APLC
                                                          2
                                                                                                By: /s/ James M. Sabovich
                                                          3                                         Edward Susolik
                                                                                                    David J. Darnell
                                                          4                                         James M. Sabovich
                                                                                                    Attorneys for Defendants and
                                                          5                                         Counterclaimants NEWPORT TRIAL
                                                                                                    GROUP and SCOTT J. FERRELL
                                                          6

                                                          7

                                                          8

                                                          9

                                                         10

                                                         11
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13

                                                         14

                                                         15

                                                         16

                                                         17

                                                         18

                                                         19

                                                         20

                                                         21

                                                         22

                                                         23

                                                         24

                                                         25

                                                         26

                                                         27

                                                         28
                                                                                                 - 21 -
                                                                    OMNIBUS REPLY IN SUPPORT OF MOTION FOR LEAVE TO CONDUCT DISCOVERY
                                                                                    AND TO DESIGNATE ADDITIONAL EXPERT
